Per Curiam,-.

This is an original proceeding in discipline filed by the office of the disciplinary administrator against William T. Lewis, Jr., of Springfield, Illinois, an attorney licensed to practice law in the State of Kansas.
William T. Lewis, Jr., a resident of Springfield, Illinois, was admitted to the practice of law in Kansas on the 24th day of June, 1964, and has been actively engaged in the practice of law in the State of Illinois.
On the 4th day of October, 1990, William T. Lewis, Jr., was disbarred from the practice of law in the State of Illinois, and his name stricken from the roll of attorneys in that state for numerous acts of ethical misconduct as is fully reflected in In re Lewis, 138 Ill. 2d 310, 562 N.E.2d 198 (1990).
The allegations made against William T. Lewis, Jr., in the disciplinary proceedings in the State of Illinois would constitute good cause for disbarment in the State of Kansas. Supreme Court Rule 202 (1991 Kan. Ct. R. Annot. 142) provides, in pertinent part: “A final adjudication in another jurisdiction that a lawyer has been guilty of misconduct shall establish conclusively the misconduct for purposes of a disciplinary proceeding in this state.”
On the 21st day of October, 1991, a formal complaint was filed by the disciplinary administrator of the State of Kansas, and respondent was duly notified that the complaint would be heard on August 27, 1991, in the Office of Judicial Administration Conference Room, Kansas Judicial Center, Topeka, Kansas.
*538The respondent failed to appear, and the hearing panel, having considered evidence, recommended that William T. Lewis, Jr., be disbarred.
On the 10th day of December, 1991, this court issued an order for William T. Lewis, Jr., to appear on January 17, 1992, at 9:30 a.m., to show cause why he should not be disbarred in the State of Kansas. Notice of said order was duly served upon William T. Lewis, Jr., by United States Mail, postage prepaid, certified, return receipt mail. He failed to appear before this court as ordered.
Now, Therefore, It Is Ordered that William T. Lewis, Jr., be, and he is hereby, disbarred from the practice of law in the State of Kansas, that his privilege to practice law in the State of Kansas is hereby revoked, and that the Clerk of the Appellate Courts of Kansas strike the name of William T. Lewis, Jr., from the roll of attorneys in the State of Kansas.
It Is Further Ordered that the certificate of William T. Lewis, Jr., to practice law in the State of Kansas is hereby can-celled and declared null and void, and William T. Lewis, Jr., shall forthwith forward, or cause to be forwarded, to the Clerk of the Appellate Courts his certificate of admission to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the official Kansas Reports, that the costs herein are assessed to the respondent, and that the respondent shall forthwith comply with Supreme Court Rule 218 (1991 Kan. Ct. R. Annot. 163).
Effective this 28th day of February, 1992.